On Rehearing.

SHARPE, J.
The return to the writ of certiorari granted in this cause brings up for review rulings of the trial court on certain charges requested by and refused to the defendant which rulings did not appear in the transcript when the appeal Avas first considered.
For the refusal of charge 2 the judgment must be reversed. A probability of the defendant’s innocence is at least equivalent to a reasonable doubt of his guilt. Henderson v. State, 120 Ala. 360; 25 So. Rep. 236; Carr v. State, 106 Ala. 1; Winslow v. State, 76 Ala. 42.
The remaining charges requested by the defendant were properly refused. They are bad for reasons given in the opinion heretofore rendered, where among other things it was held that under the facts disclosed the defendant’s property extended only to the boundary line established by the arbitration and that he had no easement or other property right in that part of the projected roadway which lay on Gilbert’s side of that line, and therefore no right to throw down Gilbert’s fence even though it stood Avithin six feet of the boundary line.
The judgment must be reversed and the cause remanded for another trial.